DETAILED OFFICE ACTION

Applicant response filed on 01/06/2022 is acknowledged.

Election/Restrictions
Claim 15 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group of Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/27/2019.

	Claims 1-6, 8-11, and 14-20 are pending. 
Claim 20 is newly presented. 
Claim 7, 12, and 13 have been cancelled by applicant.
	Claims 1-6, 8-11, 14, and 16-19 are currently under examination. 








Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-11, 14, and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without including additional elements that are sufficient to amount to significantly more than the judicial exception itself. This rejection is further necessitated by applicant amendments to the instant claims. 
The instant claims are directed to a computer-implemented method, apparatus, and computer program for determining an initial fibrinogen concentration in a biological sample. The recited computer-implemented method, apparatus, and computer program comprise the steps of extracting feature values indicative of the fibrinogen concentration of a biological sample, recording feature values as a function of fibrinogen to said sample, calculating a fitted function through said recorded feature values, and determining the initial fibrinogen concentration in said biological sample from said fitted function. Therefore, the instant claims expressly recite a series of mental and computational steps that are directed subject matter falling within the judicial exception category of an abstract idea. Further, even though the recited process steps may be performed or executed using a general purpose computer elements in the form of a “calculation unit”, a “device”, a “measuring unit”, a “calculation component”, and a “computer readable non-transitory storage medium containing instructions for execution by a processor”, the claims still amount to a series of mental and computational steps that remain directed to a judicial exception. 
The courts have clearly established that such methods directed essentially to a series of algorithmic/mathematical procedures encompasses a judicial exception that falls in the category of an abstract idea:
“Without additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible. “If a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is nonstatutory.” Parker v. Flook, 437 U.S. 584, 595 (1978) (internal quotations omitted).” (Precedential CAFC decision: Digitech Image Technologies, LLC. v. Electronics for Imaging, Inc., decided July 11, 2014).

“A claim that directly reads on matter in the three identified categories is outside section 101. Mayo, 132 S. Ct. at 1293. But the provision also excludes the subject matter of certain claims that by their terms read on a human-made physical thing (“machine, manufacture, or composition of matter”) or a human-controlled series of physical acts (“process”) rather than laws of nature, natural phenomena, and abstract ideas. Such a claim falls outside section 101 if (a) it is “directed to” matter in one of the three excluded categories and (b) “the additional elements” do not supply an “inventive concept” in the physical realm of things and acts—a “new and useful application” of the ineligible matter in the physical realm—that ensures that the patent is on something “significantly more than” the ineligible matter itself. Alice, 134 S. Ct. at 2355, 2357 (internal quotation marks omitted); see Mayo, 132 S. Ct. at 1294, 1299, 1300. This two-stage inquiry requires examination of claim elements “both individually and ‘as an ordered combination.’” Alice, 134 S. Ct. at 2355.” (Precedential CAFC decision: Buysafe Inc. v. Google Inc., decided September 3, 2014).

The instant claims fail to integrate claimed judicial exception into a practical application. Practicing the instant claims only produces the computational derived result of an initial fibrinogen concentration of a biological sample. Such a result only produces new information and does not provide for a practical application of said information in the realm of physical things and acts, i.e., the claims do not use the information generated by the judicial exception to affect any type of tangible transformation or change.
The instant process claims do recite the data gathering steps of “providing a biological sample”, “adding fibrinogen” to the sample, and “starting a clotting process” in the sample in order to determine the attenuance of the biological sample as a function of time. The data gathering itself is insignificant pre-solution activity, see MPEP § 2106.05(g) (“[a]n example of pre-solution activity is a step of gathering data for use in a claimed process.”)), that does not apply the abstract idea in a meaningful way, but instead simply “generally link[s] the use of a judicial exception to a particular technological environment or field of use.” Revised Guidance, 84 Fed. Reg. at 55 (citing MPEP § 2016.05(h)); see also In re Grams, 888 F.2d 835, 840 (Fed. Cir. 1989) (“The presence of a physical step in the claim to derive data for the algorithm will not render the claim statutory.”). Further, applicant is on record for noting that in paragraph [0029] that “the determination of the initial fibrinogen concentration in the biological sample from the fitted function is realized by using methods well known in the art.” As such, there is no evidence supporting that the data collection steps in and of themselves themselves present a technological improvement. 
Further, while it is the case that the recited elements of a “calculation unit”, a “device”, a “measuring unit”, a “calculation component”, and a “computer readable non-transitory storage medium containing instructions for execution by a processor” are tangible, such tangibility is not sufficient to convert the subject matter claimed into a patent eligible claim. As the Supreme Court indicated in Alice, whether a device is “a tangible system (in § 101 terms, a ‘machine’)” is not dispositive. See 573 U.S. at 224. Resolving the § 101 inquiry based on such an argument “would make the determination of patent eligibility ‘depend simply on the draftsman’s art ‘” Id. (quoting Parker v. Flook 437 U.S. 584, 593 (1978)); see also CyberSource, 654 F.3d at 1372 (“[E]ven if some physical steps are required to obtain information from the database (e.g., entering a query via a keyboard, clicking a mouse), such data-gathering steps cannot alone confer patentability.”).
The instant claims do not recite additional elements that amount to something significantly more than the judicial exception itself. With regard to the recited computer-implemented steps of extracting feature values indicative of the fibrinogen concentration of a biological sample, recording feature values as a function of fibrinogen to said sample, calculating a fitted function through said recorded feature values, and determining the initial fibrinogen concentration in said biological sample from said fitted function, the claims only the use of general purpose computer elements in the form of a of a “calculation unit”, a “device”, a “measuring unit”, a “calculation component”, and a “computer readable non-transitory storage medium containing instructions for execution by a processor”. In the instant case, the recited use of such general purpose computer elements amounts only applying the identified judicial exception be means of a general purpose computer system. Using a generic computer components to perform abstract ideas does not provide the necessary inventive concept. See Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”); see also SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 1170 (Fed. Cir. 2018) (finding that the invocation of such computers for use in carrying out improved mathematical calculations amounts to recitation of what is well-understood, routine, and conventional).
For these reasons, the instant claims are directed to non-statutory subject matter.
Response to Arguments
Applicant's arguments filed 01/06/2022 have been fully considered but they are not persuasive with regard to the rejection maintained in the instant Office action.
	Applicant argues that the claims are not directed to an abstract idea but a physical process because the claims recite the physical steps of providing a biological sample, adding fibrinogen to said sample in a predetermined concentration, and starting the clotting process in said sample. 
	This is not persuasive. First the claims only require the addition of fibrogen to a biological sample. The amount concentration of the added fibrogen is not limited by the claim. The recitation of “starting the clotting process in said sample” is not an action taken by a practioner of the claim, rather a natural consequence of adding fibrogen to a biological sample. Second, applicant does not acknowledge nor address the rational set forth in the instant rejection that specifically addresses the recited data collection steps. Even though such steps are physical, this is not dispositive that the claimed invention itself is not directed to a judicial exception. The data gathering itself is insignificant pre-solution activity, see MPEP § 2106.05(g) (“[a]n example of pre-solution activity is a step of gathering data for use in a claimed process.”)), that does not apply the abstract idea in a meaningful way, but instead simply “generally link[s] the use of a judicial exception to a particular technological environment or field of use.” Further, applicant is on record for noting that in paragraph [0029] that “the determination of the initial fibrinogen concentration in the biological sample from the fitted function is realized by using methods well known in the art.” As such, the examiner maintains that there is no evidence supporting that the data collection steps in and of themselves present a technological improvement themselves.

	Applicant argues that the Step 2A analysis excludes consideration of what is well understood routine and conventional in the art and did not address this argument. 
	This is not persuasive. It is again reiterated from the instant rejection that The instant process claims do recite the data gathering steps of “providing a biological sample”, “adding fibrinogen” to the sample, and “starting a clotting process” in the sample in order to determine the attenuance of the biological sample as a function of time. The data gathering itself is insignificant pre-solution activity, see MPEP § 2106.05(g) (“[a]n example of pre-solution activity is a step of gathering data for use in a claimed process.”)), that does not apply the abstract idea in a meaningful way, but instead simply “generally link[s] the use of a judicial exception to a particular technological environment or field of use.” Revised Guidance, 84 Fed. Reg. at 55 (citing MPEP § 2016.05(h)); see also In re Grams, 888 F.2d 835, 840 (Fed. Cir. 1989) (“The presence of a physical step in the claim to derive data for the algorithm will not render the claim statutory.”). Applicant argument does not address this basis of the instant rejection under the step 2A analysis. 

	Applicant argues the practicing the claims produces the initial fibrinogen concertation and serves as a practical application. 
	This is not persuasive. The data collection steps are considered pre-solution activity with respect to the identified judicial exception. As such, the actions taken on the sample do not in any way shape or form apply the analytical results achieved by practicing the data analysis encompassed by the identified judicial exception recited in the instant claims. The data collection steps themselves do not involve any inventive concept, as applicant has already acknowledged on the record stating that “the determination of the initial fibrinogen concentration in the biological sample from the fitted function is realized by using methods well known in the art.”

No Claims Allowed. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S DEJONG whose telephone number is (571)272-6099.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC S DEJONG/Primary Examiner, Art Unit 1631